     Case 2:19-cv-00613-KJD-NJK Document 27 Filed 01/22/21 Page 1 of 4



1
                                    UNITED STATES DISTRICT COURT
2
                                           DISTRICT OF NEVADA
3

4     MANUEL WINN,                                                 Case No. 2:19-cv-00613-KJD-NJK

5                                                 Plaintiff,                  ORDER
              v.
6
      JAMES DZURENDA, et al.,
7
                                           Defendants.
8

9            This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983

10   by a state prisoner. Plaintiff has submitted an application to proceed in forma pauperis. Docket

11   No. 1. Based on the financial information provided, the Court finds that Plaintiff is unable to

12   prepay the full filing fee in this matter.

13           The Court entered a screening order on September 17, 2020. Docket No. 2. Because the

14   complaint included claims against Nevada State defendants, the Court stayed the case so that

15   Plaintiff could engage in the Court’s Inmate Early Mediation Program with the Nevada State

16   Defendants. Id. The screening also provided that the other defendants could participate in the

17   mediation conference if they wished. Id. The Office of the Attorney General, as well as certain

18   other defendants have filed status reports indicating that settlement has not been reached and that

19   they intend to proceed with this action. Docket Nos. 25, 26.

20           For the foregoing reasons, IT IS ORDERED that:

21           1.      Plaintiff’s application to proceed in forma pauperis, Docket No. 1, is GRANTED.

22   Plaintiff shall not be required to pay an initial installment of the filing fee. In the event that this

23   action is dismissed, the full filing fee must still be paid pursuant to 28 U.S.C. § 1915(b)(2).

24           2.      Plaintiff is permitted to maintain this action to conclusion without the necessity of

25   prepayment of any additional fees or costs or the giving of security therefor. This order granting

26   leave to proceed in forma pauperis shall not extend to the issuance and/or service of subpoenas at

27   government expense.

28
                                                               1
     Case 2:19-cv-00613-KJD-NJK Document 27 Filed 01/22/21 Page 2 of 4



1            3.     Pursuant to 28 U.S.C. § 1915, as amended by the Prison Litigation Reform Act, the

2    Nevada Department of Corrections will forward payments from the account of Manuel Winn,

3    #76106 to the Clerk of the United States District Court, District of Nevada, 20% of the preceding

4    month's deposits (in months that the account exceeds $10.00) until the full $350 filing fee has been

5    paid for this action. The Clerk of the Court will send a copy of this order to the Finance Division

6    of the Clerk’s Office. The Clerk will send a copy of this order to the attention of Chief of Inmate

7    Services for the Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

8            4.     As to the Nevada State defendants, Estell, Thompson, Evangelista, Oliver, Nash,

9    Dzurenda, and Mears, The Clerk of the Court shall electronically SERVE a copy of this order and
10   a copy of Plaintiff’s complaint, Docket No. 3, on the Office of the Attorney General of the State

11   of Nevada by adding the Attorney General of the State of Nevada to the docket sheet. This does

12   not indicate acceptance of service.

13           5.     Service must be perfected no later than April 22, 2021, pursuant to Fed. R. Civ. P.

14   4(m).

15           6.     Subject to the findings of the screening order, Docket No. 2, no later than February

16   12, 2021, the Attorney General’s Office shall file a notice advising the Court and Plaintiff of: (a)

17   the names of the Nevada State defendants for whom it accepts service; (b) the names of the Nevada

18   State defendants for whom it does not accept service, and (c) the names of the Nevada State

19   defendants for whom it is filing the last-known-address information under seal. As to any of the
20   named Nevada State defendants for whom the Attorney General’s Office cannot accept service,

21   the Office shall file, under seal, but shall not serve the inmate Plaintiff the last known address(es)

22   of those defendant(s) for whom it has such information. If the last known address of the

23   defendant(s) is a post office box, the Attorney General's Office shall attempt to obtain and provide

24   the last known physical address(es).

25           7.     If service cannot be accepted for any of the named Nevada State defendant(s),

26   Plaintiff shall file a motion identifying the unserved defendant(s), requesting issuance of a
27   summons, and specifying a full name and address for the defendant(s). For the Nevada State

28
                                                       2
     Case 2:19-cv-00613-KJD-NJK Document 27 Filed 01/22/21 Page 3 of 4



1    defendant(s) as to which the Attorney General has not provided last-known-address information,

2    Plaintiff shall provide the full name and address for the defendant(s).

3           8.      If the Attorney General accepts service of process for any named defendant(s), such

4    defendant(s) shall file and serve an answer or other response to the complaint, Docket No. 3, no

5    later than March 23, 2021.

6           9.      As to the other defendants, Warner, Thomas, Hininger, Marr, Loza, Escolata,

7    Torres, and Grijalva, the Clerk of Court will issue summonses for these, and deliver the same, to

8    the U.S. Marshal for service. The Clerk also will send sufficient copies of the complaint and this

9    order to the U.S. Marshal for service on these Defendant(s).
10          10.     It is further ordered that the Clerk will send to Plaintiff eight (8) USM-285 forms.

11   Plaintiff will have until February 22, 2021 within which to furnish to the U.S. Marshal the

12   required USM-285 forms with relevant information as to each Defendant on each form.

13          11.     It is further ordered that within twenty days after receiving from the U.S. Marshal

14   a copy of the USM-285 forms showing whether service has been accomplished, Plaintiff must file

15   a notice with the Court identifying which Defendant(s) were served and which were not served, if

16   any. If Plaintiff wishes to have service again attempted on an unserved Defendant(s), then a motion

17   must be filed with the Court identifying the unserved Defendant(s) and specifying a more detailed

18   name and/or address for said Defendant(s), or whether some other manner of service should be

19   attempted.
20          12.     Plaintiff shall serve upon defendant(s) or, if an appearance has been entered by

21   counsel, upon their attorney(s), a copy of every pleading, motion or other document submitted for

22   consideration by the Court. If Plaintiff electronically files a document with the Court’s electronic-

23   filing system, no certificate of service is required. Fed. R. Civ. P. 5(d)(1)(B); LR IC 4-1(b); LR

24   5-1. However, if Plaintiff mails the document to the Court, Plaintiff shall include with the original

25   document submitted for filing a certificate stating the date that a true and correct copy of the

26   document was mailed to the defendants or counsel for the defendants. If counsel has entered a
27   notice of appearance, Plaintiff shall direct service to the individual attorney named in the notice of

28   appearance, at the physical or electronic address stated therein. The Court may disregard any
                                                       3
     Case 2:19-cv-00613-KJD-NJK Document 27 Filed 01/22/21 Page 4 of 4



1    document received by a district judge or magistrate judge which has not been filed with the Clerk,

2    and any document received by a district judge, magistrate judge, or the Clerk which fails to include

3    a certificate showing proper service when required.

4           13.     This case is no longer stayed.

5           IT IS SO ORDERED.

6           DATED: January 22, 2021.
7

8                                                    NANCY J. KOPPE
                                                     UNITED STATES MAGISTRATE JUDGE
9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                       4
